Citation Nr: 1521933	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  12-19 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD.

3.  Entitlement to service connection for an acquired psychiatric condition other than PTSD.


REPRESENTATION

Appellant represented by:	Christopher Loiacono, Agent


ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran had active duty service from August 1989 to August 1992.

These matters come before the Board of Veterans' Appeals (BVA or Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

The Board remanded the claim for additional development in November 2013.

The U.S. Court of Appeals for Veterans Claims has held that the Board must broadly construe claims, and consider other diagnoses for service connection when the medical record so reflects.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The record reflects that the Veteran has been diagnosed with several psychiatric disorders, including depression and schizoaffective disorder.  Accordingly, the Board re-characterizes the service connection claim more broadly than did the RO, to reflect all the current diagnoses.

An October 2014 statement of the Veteran's representative raises a claim for entitlement to a total disability evaluation due to individual unemployability (TDIU).  This issue has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.

The issues of service connection for an acquired psychiatric condition other than PTSD and entitlement to a PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).




FINDINGS OF FACT

1.  A July 2003 rating decision denied service connection for PTSD.  The Veteran did not appeal the rating decision and it is now final. 

2.  The evidence associated with the claims file subsequent to the July 2003 rating decision relates to an unestablished fact necessary to substantiate the claim, and thus raises a reasonable possibility of substantiating the claim for service connection. 

CONCLUSIONS OF LAW

1.  The July 2003 rating decision, which denied service connection for PTSD, became final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.1103 (2014). 

2.  The criteria for reopening the claims for service connection for PTSD are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has duties to notify and assist a claimant in substantiating a claim for VA benefits.      38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Upon receipt of a complete or substantially complete application for benefits, VA is required to inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will obtain; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The Board is reopening the claim for service connection for PTSD; thus the benefit sought has been granted in full, and no additional discussion of the duty to notify and assist is necessary regarding the claim to reopen.

Legal Criteria to Reopen Service Connection

Prior unappealed decisions of the Board and the RO are final.  38 U.S.C.A. 
§§ 7104, 7105(c) (West 2014); 38 C.F.R. §§ 3.160(d), 20.302(a), 20.1100, 20.1103, 20.1104 (2014).  If, however, new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  Manio v. Derwinski, 1 Vet. App 145 (1991). 

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  New and material evidence need not be received as to each previously unproven element of a claim in order to justify reopening thereof; the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117-120 (2010).

The Veteran's claim for service connection for PTSD was previously considered and denied by the RO in a July 2003 rating decision, which found that the claimed in-service stressor could not be verified.  The Veteran was notified of that decision and of his appellate rights.  The Veteran did not perfect a timely appeal and the decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103. 

The evidence submitted since the July 2003 rating decision became final includes lay statements from the Veteran that further explain the circumstances of his in-service stressors, and additional medical evidence and examinations indicating a diagnosis of PTSD that is related to service.  The Veteran also submitted additional names of individuals who might be able to verify his claimed stressors.  

In determining whether newly received evidence is new and material, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  When credibility is presumed, as is required when determining solely whether to reopen a previously denied claim, the aforementioned lay statements and treatment evidence suggest a nexus between the current disability and active duty service, and provided additional evidence regarding the Veteran's claimed stressors.  As this represents evidence not previously submitted to agency decision makers and relates to unestablished facts necessary to substantiate the claims, the Board finds that the additional evidence is new and material to reopen service connection for PTSD.


ORDER

New and material evidence having been received, the appeal to reopen service connection for PTSD is granted.


REMAND

A May 2012 VA treatment note shows that the Veteran has a current diagnosis of schizoaffective disorder, and an April 2012 note shows that he has depression, insomnia, and paranoid psychosis.  He is taking medication to control voices.  Although the Veteran was afforded a VA examination, this examination considered only the etiology of PTSD and did not discuss his other psychiatric conditions.  Accordingly, a new examination must be provided.  

Concerning the claim for PTSD, the Board notes that this is a claim of PTSD based upon a sexual assault.  The Court in Patton and YR noted an exception to the general rule announced in Moreau v. Brown, 9 Vet. App. 389, 395-96 (1996), that a stressor generally cannot be established as having occurred merely by after-the-fact medical nexus evidence.  YR v. West, 11 Vet. App. 393, 398-99 (1998); Patton v. West, 12 Vet. App. 272 (1999).   In fact, according to the special provisions of 38 C.F.R. § 3.304(f)(4), VA may submit any evidence that it receives concerning the alleged military sexual trauma to an appropriate medical or mental health professional for an opinion as to whether the evidence indicates that a personal assault occurred.

In this case, although the Veteran was afforded a VA examination to determine the etiology of the PTSD, the examiner stated "I cannot give an opinion regarding third hand information submitted by someone that I have never met or talked [to] and how this information effects the patient's diagnosis."  The RO sought addendums to clarify whether the condition was related to the other claimed stressor and then to comment on the wife's statement.  The examiner again stated that he was aware of the letter but "cannot consider third party information when the pt. never mentioned anything but sexual assault causing his symptoms and the pt. noted that he and his wife do not talk, do not engage in activities together and when they are at home stay in separate rooms."  Thus, further opinion is needed to have a medical professional provide an opinion as to whether the evidence indicates that a personal assault occurred.

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo a VA examination with a VA psychiatrist or psychologist, or a VA psychiatrist or psychologist with whom VA has contracted, to determine the nature and etiology of any currently diagnosed psychiatric disorders other than PTSD.  The claims file must be reviewed.

a.)  Reconcile the varying psychiatric diagnoses in the claims folder.  The examiner must consider that during the current appeal period the Veteran's psychiatric disorder has been variously diagnosed, to include schizoaffective disorder, depression, insomnia, and paranoid psychosis.
  
b.)  Offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any psychiatric disorder other than PTSD is related to the Veteran's service.  

c)  for the PTSD, the examiner should offer an opinion as to whether it is at least as likely as not (probability of 50 percent or greater) that any behavior changes were demonstrated in service or shortly thereafter and, if so, whether such changes may be indicative of a personal assault having been committed upon the Veteran in service.  The examiner must comment on the lay statements of record.

An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  The examiner is asked to provide a rationale for the opinions rendered.  If the examiner is not able to provide an opinion, he or she should explain why.

The examiner should note that the service treatment records are unavailable, and thus the examiner must not rely on the absence of evidence of in-service treatment or injury in rendering the opinion.  

2.  Thereafter, readjudicate the issues on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


